Exhibit 10.1

Second Amendment to

The Progressive Corporation

Executive Separation Allowance Plan

(2006 Amendment and Restatement)

WHEREAS, The Progressive Corporation Executive Separation Allowance Plan
(“Plan”) is currently maintained pursuant to the 2006 Amendment and Restatement;
and

WHEREAS, it is deemed desirable to amend the Plan further;

NOW, THEREFORE, effective May 22, 2009, the Plan is hereby amended as set forth
below:

 

1. Sections 2.1 and 2.3 are hereby amended and restated in their entirety to
provide as follows:

“2.1 An Eligible Employee shall be entitled to receive a separation allowance
under this Plan if (i) Progressive terminates his/her employment for reasons
other than resignation (including retirement), death, disability (except as
provided in Section 2.3 below), leave of absence or discharge for Cause, and
(ii) the Eligible Employee signs a Termination Agreement and General Release and
delivers it to the Company within forty-five (45) days after the Eligible
Employee’s Separation Date.

***

2.3 Notwithstanding the preceding provisions of this Section 2, no Eligible
Employee shall be entitled to receive a separation allowance if he/she is on a
medical or other leave of absence, except for an Eligible Employee who, on his
or her Separation Date, is receiving long-term disability benefits under the
Applicable Group Insurance Plan or is on a qualifying leave pursuant to the
Family and Medical Leave Act, the Uniformed Services Employment and Reemployment
Rights Act, or any other local, state or federal law pursuant to which the
Eligible Employee has a lawful right to a separation allowance upon termination
of employment or resignation due to Job Change.”

 

2. Section 4.1 of the Plan is hereby amended and restated in its entirety to
provide as follows:

“4.1 An Eligible Employee whose employment has been terminated under the Plan
may elect to continue his/her and his/her dependents’ medical, dental and vision
coverages, if any, under the Consolidated Omnibus Reconciliation Act of 1985
(“COBRA”), as further provided in the Applicable Group Insurance Plan (to the
extent he/she and his/her dependents were receiving such coverages immediately
prior to his/her Separation Date), for the period provided in the Applicable
Group Insurance Plan and subject to the terms and conditions thereof. If a
terminated Eligible Employee who is entitled to a separation allowance under the
preceding provisions of this Plan elects to continue his/her and/or his/her
dependents’ medical, dental and/or vision coverages under the Applicable Group
Insurance Plan, the Eligible Employee’s Participating Employer will pay the cost
of continuing such coverages for a period not to exceed the number of weeks of
Compensation used in computing the amount of his/her separation allowance under
Section 3.1 above, provided that the Eligible Employee makes payments to the
Participating Employer at such times as the Participating Employer shall specify
equal to the contributions the Eligible Employee would have had to make for
those coverages for

 

1



--------------------------------------------------------------------------------

such period had he/she continued to receive those coverages as an active
employee during such period, all as determined by the Participating Employer.”

 

3. Section 3 of the Executive Separation Agreement and General Release attached
to the Plan as Exhibit A is hereby amended and restated in its entirety to
provide as follows:

“3. Executive shall be entitled to continue his/her and his/her dependents’
medical, dental and vision coverages under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), as further provided in The Progressive
Health, Life and Disability Benefits Plan (“Group Insurance Plan”), for the
period specified in the Group Insurance Plan, subject to the terms, conditions
and limitations of the Group Insurance Plan. If Executive elects to continue any
of such coverages, Employer shall pay the cost of continuing such coverages for
a period not to exceed the number of weeks of Compensation used in computing the
amount of the Executive’s Separation Allowance under Section 1 above, provided
that Executive makes payments to Employer at such times as Employer shall
specify equal to the contributions the Executive would have had to make for
those coverages for such period had he/she continued to receive those coverages
as an active Executive during such period, all as determined by Employer.
Executive also shall be entitled to the conversion privileges, if any,
applicable to his/her life insurance and/or other coverages under the Group
Insurance Plan.”

 

4. Except as expressly set forth in this Amendment, the terms and provisions of
the Plan shall remain entirely unchanged and continue in full force and effect.

IN WITNESS WHEREOF, the Company has hereunto caused this Amendment to be
executed by its duly authorized representative as of the 22nd day of May, 2009.

 

The Progressive Corporation By:    

Title:    

 

2